Exhibit 10(a)

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF

 

JUNE 20, 2005

 

BY AND AMONG

 

TOUCHSENSOR TECHNOLOGIES, LLC,

 

MATERIAL SCIENCES CORPORATION

 

AND

 

MATERIAL SCIENCES CORPORATION,

ELECTRONIC MATERIALS AND DEVICES GROUP, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DESCRIPTION

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.1

   Definitions    1

ARTICLE II PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES

   5

Section 2.1

   Closing    5

Section 2.2

   Purchased and Excluded Assets    5

Section 2.3

   Inventory and Tooling    6

Section 2.4

   Assumed Obligations    7

Section 2.5

   Retained Liabilities    7

Section 2.6

   Delivery of Assets and Consignment of Inventory and Tooling    7

ARTICLE III CONSIDERATION

   8

Section 3.1

   Termination of Agreements    8

Section 3.2

   Releases    10

Section 3.3

   Payment for Inventory and Tooling    10

Section 3.4

   Lear Agreements    11

Section 3.5

   Allocation of Consideration    11

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

   11

Section 4.1

   Organization    11

Section 4.2

   Authorization of Transaction    11

Section 4.3

   Noncontravention; Consents    12

Section 4.4

   Title to Assets and Inventory and Tooling    12

Section 4.5

   Intellectual Property    12

Section 4.6

   No Assignment    13

Section 4.7

   Litigation    13

Section 4.8

   Legal Compliance    13

Section 4.9

   Contracts    13

Section 4.10

   Surviving Provisions    14

Section 4.11

   NDAs    14

Section 4.12

   No Other Warranties    14

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

   14

Section 5.1

   Organization    14

Section 5.2

   Authorization of Transaction    14

Section 5.3

   Noncontravention; Consents    14

Section 5.4

   No Assignment    15

Section 5.5

   Contracts    15

Section 5.6

   Surviving Provisions    15

Section 5.7

   No Other Warranties    15

ARTICLE VI COVENANTS

   15

Section 6.1

   General    15

Section 6.2

   Post-Closing Consents; Non-Assignable Contracts    15

Section 6.3

   Proprietary Information    16

Section 6.4

   Accounts Receivable Collection Procedures    16

Section 6.5

   Litigation Support    17

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DESCRIPTION

--------------------------------------------------------------------------------

        PAGE


--------------------------------------------------------------------------------

Section 6.6

   Records and Documents    17

Section 6.7

   Intellectual Property; Use of Licensed Marks    17

Section 6.8

   Non-Competition    18

Section 6.9

   Employees    18

Section 6.10

   Sellers’ Product Warranties    19

Section 6.11

   Third-Party Warranties    19

Section 6.12

   Nartron Patents    19

ARTICLE VII CLOSING DELIVERIES

   19

Section 7.1

   Closing Deliveries of Sellers    19

Section 7.2

   Closing Deliveries of Buyer    20

ARTICLE VIII REMEDIES

   21

Section 8.1

   Survival    21

Section 8.2

   Indemnification by Sellers    21

Section 8.3

   Indemnification by Buyer    22

Section 8.4

   Procedures for Indemnification    22

Section 8.5

   Mitigation and Limitations    23

Section 8.6

   Exclusive Remedy    24

ARTICLE IX MISCELLANEOUS

   24

Section 9.1

   Notices    24

Section 9.2

   Expenses; No Offset    25

Section 9.3

   Press Releases and Announcements    25

Section 9.4

   Bulk Sales or Transfer Laws    25

Section 9.5

   Assignment; Successors and Assigns    25

Section 9.6

   Amendment; Waiver    25

Section 9.7

   Severability; Specific Performance    25

Section 9.8

   Counterparts    26

Section 9.9

   Descriptive Headings    26

Section 9.10

   No Third-Party Beneficiaries    26

Section 9.11

   Entire Agreement    26

Section 9.12

   Exhibits and Schedules    26

Section 9.13

   Construction    26

Section 9.14

   Good Faith    26

Section 9.15

   Governing Law    26

Section 9.16

   Forum Selection and Consent to Jurisdiction    27

Section 9.17

   Waiver of Jury Trial    27

 

 

ii



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A

   Bill of Sale

Exhibit B

   Assumption of Liabilities

Exhibit C

   Assignment of Patents

Exhibit D

   Assignment of Trademarks

Exhibit E

   Copy of Surviving Provisions

Exhibit F

   Standards for Use of Licensed Marks DISCLOSURE SCHEDULES:

Schedule 1.1

   Accounts Receivable

Schedule 2.2(a)(i)

   EMD Intellectual Property

Schedule 2.2(a)(ii)

   MSC Intellectual Property

Schedule 2.2(a)(iii)

   Other Assets

Schedule 2.2(a)(iv)

   Assumed Contracts

Schedule 2.2(b)(iii)

   Excluded Contracts

Schedule 2.3

   Inventory and Tooling

Schedule 3.1(d)

   Other Contracts

Schedule 4.3

   Noncontravention; Consents

Schedule 4.4

   Title to Assets

Schedule 4.5(c)

   Grant of Rights in Intellectual Property Assets

Schedule 4.5(d)

   Assignments of Intellectual Property

Schedule 4.5(e)

   Sublicenses of 2002 License Agreement

Schedule 4.7

   Litigation

Schedule 4.8

   Legal Compliance

Schedule 4.9

   Contracts

Schedule 5.3(b)

   Noncontravention; Consents

 

The registrant hereby agrees to furnish supplementary the above Exhibits and
Schedules to the Securities and Exchange Commission upon request.

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 20,
2005 by and among TouchSensor Technologies, LLC, a Delaware limited liability
company (“Buyer”), Material Sciences Corporation, a Delaware corporation
(“MSC”), and Material Sciences Corporation, Electronic Materials and Devices
Group, Inc., a Delaware corporation and wholly-owned subsidiary of MSC (“EMD”
and together with MSC, “Sellers” and each of MSC and EMD a “Seller”). Buyer, MSC
and EMD are sometimes referred to in this Agreement each as a “Party” and
together as the “Parties.” Each Seller is jointly and severally liable for the
liabilities and obligations of either Seller hereunder.

 

WHEREAS, EMD (as assignee of MSC) and Buyer are parties to that certain License
Agreement dated January 31, 2002, under which Buyer granted certain license
rights under certain of Buyer’s patents and technology to MSC (together with all
amendments, supplements, and addenda, including that certain Addendum Agreement
dated August 12, 2003 between EMD and Buyer and that certain Supplemental
Addendum Agreement dated August 12, 2003 between EMD and Buyer, collectively,
the “2002 License Agreement”);

 

WHEREAS, the Parties desire to terminate the 2002 License Agreement and certain
other agreements among them, as more fully set forth herein; and

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to acquire from
Sellers, certain of Sellers’ assets used in connection with their business of
the design, development, manufacture, license, sale or distribution of products
involving or relating to capacitive technology or field-effect technology
relating to the 2002 License Agreement (the “EMD Business”), and the Parties
desire for Buyer to assume certain of Sellers’ future performance obligations as
specifically set forth in Section 2.4 below, all upon the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt and sufficiency of which are acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“2002 License Agreement” has the meaning set forth in the Recitals.

 

“Accounts Receivable” means any trade or accounts receivable of Sellers for the
EMD Business in existence as of the Closing Date and that are set forth in
Schedule 1.1, as such schedule may be updated by notice from Sellers to Buyer
within three business days after the Closing Date.

 

“Affiliate” has the meaning set forth in Rule l2b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Documents” means the Bill of Sale, the Assumption of Liabilities, the
Assignment of Patents, the Assignment of Trademarks and each certificate and
other document to be delivered pursuant to Article VII.

 

“Asset Records” has the meaning set forth in Section 2.2(a)(v).

 

“Assets” has the meaning set forth in Section 2.2(a).

 

“Assignment of Patents” has the meaning set forth in Section 7.1(c).

 

“Assignment of Trademarks” has the meaning set forth in Section 7.1(d).

 

“Assumed Contracts” has the meaning set forth in Section 2.2(a)(iv).

 

“Assumed Obligations” has the meaning set forth in Section 2.4.

 

“Assumption of Liabilities” has the meaning set forth in Section 7.1(b).

 

“Basket Amount” has the meaning set forth in Section 8.2(b).

 

“Bill of Sale” has the meaning set forth in Section 7.1(a).

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Claims” has the meaning set forth in Section 8.2(a).

 

“Buyer Indemnified Party” has the meaning set forth in Section 8.2(a).

 

“Cap” has the meaning set forth in Section 8.2(b).

 

“Claims” has the meaning set forth in Section 8.3(a).

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Collection Period” has the meaning set forth in Section 6.4(a).

 

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
May 18, 2005 between Buyer and Sellers.

 

“Contract” means any agreement, contract or other binding obligation (whether
written or oral).

 

“Disclosure Schedules” means all of the disclosure schedules accompanying this
Agreement.

 

2



--------------------------------------------------------------------------------

“EMD” has the meaning set forth in the Preamble.

 

“EMD Business” has the meaning set forth in the Recitals.

 

“EMD Intellectual Property” has the meaning set forth in Section 2.2(a)(i).

 

“Excluded Assets” has the meaning set forth in Section 2.2(b).

 

“Holland Agreement” has the meaning set forth in Section 3.1(c).

 

“Holland Payment” has the meaning set forth in Section 3.1(c).

 

“Indemnified Party” has the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 8.4(a).

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications, patent disclosures and
inventions; (ii) copyrights, and registrations and applications therefor; (iii)
trademarks, trade names and service marks, and registrations and applications
therefor; (iv) trade secrets, confidential information and know-how; (v)
Software; (vi) web page content (including images, text, designs, and copyrights
therein, but excluding associated domain names and trademarks, trade names and
service marks that are not otherwise transferred herein) and (vii) all other
legally cognizable intellectual property rights.

 

“Intellectual Property Assets” means all of the EMD Intellectual Property and
all of the MSC Intellectual Property.

 

“Inventory and Tooling” has the meaning set forth in Section 2.3.

 

“Inventory and Tooling Payment Amount” has the meaning set forth in Section
3.3(a).

 

“JDA” means the Joint Development Agreement by and between Lear and EMD dated as
of August 1, 2003.

 

“Jointly-owned Assets” has the meaning set forth in Section 2.2(a)(iii).

 

“Knowledge” means (a) with respect to Buyer, the actual knowledge of Tom
Schreiber, David Caldwell and Bob Erazmus, and the knowledge that such
individuals should reasonably have after due inquiry of each manager, officer
and key employee of Buyer who would reasonably be expected to have information
concerning the matter in question, and (b) with respect to Sellers, the actual
knowledge of Andrew Blake, John Glazier and James J. Waclawik Sr., and the
knowledge that such individuals should reasonably have after reasonable inquiry
of each manager, officer and key employee of EMD who would reasonably be
expected to have information concerning the matter in question; provided that in
each case such due inquiry shall not require any such inquiring person, manager,
officer or key employee to conduct or to have conducted any public searches or
to make or to have made inquiries of any third parties in connection with such
inquiries.

 

3



--------------------------------------------------------------------------------

“Lear” means Lear Corporation.

 

“Lear Agreements” means: (i) the Bilateral Confidential Disclosure Agreement by
and between Lear and MSC dated as of October 3, 2002; (ii) the JDA; (iii) the
Non-Disclosure Agreement (NDA) Extension by and between Lear and MSC dated as of
August 1, 2003; and (iv) the Patent and Technical Information License Agreement
by and between Lear and Sellers dated as of March 19, 2004, together with all
open issue lists, statements of work, open purchase orders and other related
documentation.

 

“Licensed Marks” means the names and marks “MSC-EMD,” “EMD,” “MSC Electronic
Materials and Devices Group, Inc.,” and “Material Sciences Corporation-MSC
Electronic Materials and Devices Group, Inc.”

 

“Lien” means any lien, pledge, security interest, charge, claim, license,
ownership interest or other encumbrance.

 

“Losses” means any losses, damages, penalties and fines as finally determined by
a court of competent jurisdiction, by settlement or by compromise in accordance
with Section 8.4(b) and costs and expenses (including reasonable and documented
attorneys’ and accountants’ fees and disbursements) associated with such losses,
damages, penalties and fines, but excluding consequential, punitive, special,
exemplary, economic or similar damages (other than consequential, economic or
similar damages which a Party is required to pay to a third party).

 

“MSC” has the meaning set forth in the Preamble.

 

“MSC Intellectual Property” has the meaning set forth in Section 2.2(a)(ii).

 

“NDAs” means the non-disclosure agreements identified as such on Schedule
2.2(a)(iv).

 

“Other Agreements” has the meaning set forth in Section 3.1(d).

 

“Party” has the meaning set forth in the Preamble.

 

“Parties” has the meaning set forth in the Preamble.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or governmental entity.

 

“Released Party” has the meaning set forth in Section 3.2(a).

 

“Releasor” has the meaning set forth in Section 3.2(a).

 

“Restricted Activity” has the meaning set forth in Section 6.8.

 

“Retained Liabilities” has the meaning set forth in Section 2.5.

 

“Schedule” means a schedule to this Agreement that is contained in the
Disclosure Schedules and incorporated herein pursuant to Section 9.12.

 

4



--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the Preamble.

 

“Sellers” has the meaning set forth in the Preamble.

 

“Seller Claims” has the meaning set forth in Section 8.3(a).

 

“Seller Indemnified Parties” has the meaning set forth in Section 8.3(a).

 

“Software” means computer software including source code, executable code,
embedded software and related documentation.

 

“Surviving Provisions” has the meaning set forth in Section 3.1(a).

 

“Third Party Claim” has the meaning set forth in Section 8.4(a).

 

“Use Period” has the meaning set forth in Section 6.7.

 

ARTICLE II

PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES

 

Section 2.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) will take place simultaneously with the execution of this Agreement
at 10:00 a.m. (Chicago time), on the date hereof (the “Closing Date”), at the
offices of Jenner & Block LLP, One IBM Plaza, Chicago, IL 60611, unless another
date, time or place is agreed to in writing by the Parties. The Closing will be
deemed to be effective as of 5:00 p.m. (Chicago time) on the Closing Date,
unless another date, time or place is agreed to in writing by the Parties.

 

Section 2.2 Purchased and Excluded Assets.

 

(a) Upon and subject to the terms and conditions of this Agreement, at the
Closing, Buyer shall purchase from Sellers, and Sellers shall sell, transfer,
convey and assign to Buyer, for the consideration specified below in Article
III, all of Sellers’ right, title and interest in, to and under all of the
following properties, assets and other claims, rights and interests (the
“Assets”):

 

(i) all Intellectual Property owned by EMD, whether individually or jointly with
another Person (including a Party), as to which Sellers are only assigning their
interest in such jointly-owned Intellectual Property, including the Intellectual
Property listed on Schedule 2.2(a)(i), together with all goodwill associated
therewith and together with the right to sue and collect for past, present and
future infringement, misappropriation or other violations thereof (“EMD
Intellectual Property”);

 

(ii) all Intellectual Property (other than the Licensed Marks) owned by MSC,
whether individually or jointly with another Person (including a Party), as to
which Sellers are only assigning their interest in such jointly-owned
Intellectual Property, that relates to any of (1) capacitive technology, (2)
Buyer’s field-effect technology, or (3) any other technology pertaining to
sensing the presence of a

 

5



--------------------------------------------------------------------------------

person or object, including the Intellectual Property listed on Schedule
2.2(a)(ii), in each case, together with all goodwill associated therewith and
together with the right to sue and collect for past, present and future
infringement, misappropriation or other violations thereof (“MSC Intellectual
Property”);

 

(iii) the assets listed on Schedule 2.2(a)(iii), except for assets that are
jointly owned by EMD and Buyer (“Jointly-owned Assets”), as to which Sellers are
only transferring their interest in such Jointly-owned Assets;

 

(iv) to the extent assignable, the Contracts listed on Schedule 2.2(a)(iv) as
such schedule may be updated (solely with respect to open purchase orders and
open customer orders entered into by EMD in connection with the EMD Business in
the ordinary course, under terms and conditions consistent with past practices,
between June 16, 2005 and the Closing Date) by notice from Sellers to Buyer
within three business days after the Closing Date (all of such Contracts,
whether or not assignable, being collectively referred to as the “Assumed
Contracts”); and

 

(v) all records relating specifically to the Assets or Inventory and Tooling,
including files, documents, correspondence, lists, specifications, drawings,
prints, data, databases, test or other data, quotations, bills of material,
advertising and promotional materials, studies, reports, and other documentation
(in whatever form or medium) (“Asset Records”).

 

(b) Notwithstanding the provisions of Section 2.2(a), the Assets do not include
any assets not specifically listed in Section 2.2(a), including any of the
following assets (collectively, the “Excluded Assets”):

 

(i) Licensed Marks;

 

(ii) Sellers’ human resources, financial, billing, invoicing and accounting
Software (none of which is listed on Schedules 2.2(a)(i) - 2.2(a)(iii)); and

 

(iii) the Contracts of EMD listed on Schedule 2.2(b)(iii) (provided that the
Parties acknowledge and agree that this list contains only selected Contracts
and is not intended to be a comprehensive list of Contracts included in the
Excluded Assets, and that neither Party has any obligation to identify any
Contracts on such list).

 

Section 2.3 Inventory and Tooling. Sellers hereby irrevocably consign to Buyer
the inventory and tooling set forth on Schedule 2.3, as such schedule may be
reconciled as contemplated by Section 2.6 below (“Inventory and Tooling”). Buyer
shall have the right to use, sell, lease, transfer or otherwise dispose of any
Inventory and Tooling at any time. Sellers hereby sell, transfer, convey and
assign to Buyer, for the consideration specified below in Article III, all of
Sellers’ right, title and interest in, to and under each item of Inventory and
Tooling, effective upon the earlier of (a) the date on which Buyer first uses,
sells, leases, transfers or otherwise disposes of such item, or (b) March 1,
2006. Sellers hereby grant to Buyer a security interest in and to the Inventory
and Tooling in order to secure Sellers’ obligations hereunder, and Buyer has the
right to file UCC financing statements or take other steps necessary to perfect
such security interest.

 

6



--------------------------------------------------------------------------------

Section 2.4 Assumed Obligations. Upon and subject to the terms and conditions of
this Agreement, at the Closing, Buyer shall assume and agree to perform, pay and
discharge, as and when due, all obligations for performance arising under the
Assumed Contracts after the Closing Date (collectively, the “Assumed
Obligations”).

 

Section 2.5 Retained Liabilities. Notwithstanding anything to the contrary
contained herein, except for the Assumed Obligations, Buyer shall not assume or
agree to perform, pay or discharge, and Sellers shall remain jointly and
severally liable for: (i) all liabilities or obligations relating to or arising
out of the Assets or the EMD Business on or before the Closing Date; (ii) all
liabilities or obligations relating to or arising out of the Inventory and
Tooling prior to the date on which Sellers assign title to Buyer pursuant to
Section 2.3; (iii) all liabilities or obligations relating to or arising out of
the Excluded Assets on or before, or after, the Closing Date, including those
relating to or arising out of the Lear Agreements; (iv) all liabilities or
obligations that arise from a breach of the Assumed Contracts by Sellers on or
before the Closing Date or from products or services sold or performed by
Sellers on or before the Closing Date; and (v) all other liabilities or
obligations of Sellers or their Affiliates; in each case, whether in law or in
equity, known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due (collectively, the “Retained Liabilities”).

 

Section 2.6 Delivery of Assets and Consignment of Inventory and Tooling.

 

(a) Sellers shall store all of the tangible assets included in the Assets at
their facilities in the current location thereof (as set forth on Schedule
2.2(a)(iii)) for up to 10 business days after the Closing Date in a manner
consistent with Sellers’ past practice. Buyer shall remove the Assets from such
storage space as soon as practicable, but no later than 10 business days after
the Closing Date, and Sellers shall provide Buyer with reasonable access to such
storage space to allow Buyer to remove such Assets. Sellers shall provide
reasonable cooperation and assistance to Buyer with respect to such removal, but
shall not be required to incur any out-of-pocket expenses in connection
therewith. The Parties shall cooperate and use commercially reasonable efforts
to minimize any disruptive effect on Sellers’ normal operations. Sellers shall
retain risk of loss or damage for all tangible Assets until they are removed by
Buyer, and Sellers shall pay Buyer for all losses or damages to the Assets up to
Sellers’ net book value for the applicable Assets.

 

(b) Except for Inventory and Tooling that is located at vendors’ or bailee’s
sites, as indicated on Schedule 2.3, Sellers shall store all of the Inventory
and Tooling at Sellers’ facilities in the current location thereof (as set forth
on Schedule 2.3) for up to 10 business days after the Closing Date in a manner
consistent with Sellers’ past practice. Buyer shall remove the Inventory and
Tooling from such storage space as soon as practicable, but no later than 10
business days after the Closing Date, and Sellers shall provide Buyer with
reasonable access to such storage space to allow Buyer to remove such Inventory
and Tooling. Sellers shall provide reasonable cooperation and assistance to
Buyer with respect to such removal, but shall not be required to incur any
out-of-pocket expenses in connection therewith. Buyer shall conduct a

 

7



--------------------------------------------------------------------------------

physical inventory of all Inventory and Tooling that it removes from Sellers’
facilities, and the Parties shall reconcile Schedule 2.3 with such physical
inventory, accounting for any Inventory and Tooling that is consumed by Buyer
after the Closing Date. The Parties shall cooperate and use commercially
reasonable efforts to minimize any disruptive effect of such physical inventory
and removal on Sellers’ normal operations. From and after the date on which
Buyer takes physical possession of the Inventory and Tooling, Buyer shall assume
the risk of loss or damage for all such Inventory and Tooling, and Buyer shall
pay Seller for all losses or damages to such Inventory and Tooling occurring on
or before March 1, 2006, up to the Inventory and Tooling Payment Amounts for the
items of Inventory and Tooling suffering such loss or damage.

 

(c) With respect to such Inventory and Tooling that is located at vendors’ or
bailees’ sites, as soon as practicable, but no later than 10 business days after
the Closing Date, Sellers shall provide written notice (in a form reasonably
satisfactory to Buyer) to the applicable vendors and bailees that such Inventory
and Tooling has been consigned to Buyer and instructing such vendors and bailees
to follow Buyer’s instructions with respect thereto (including removal of the
Inventory and Tooling from the vendors’ or bailees’ sites), and provide copies
of such notices to Buyer. If, within 90 days after the Closing Date, Buyer
determines that any such Inventory and Tooling is missing from a vendor’s or
bailee’s site, then Buyer shall notify Sellers thereof and the Parties shall
modify Schedule 2.3 to remove such Inventory and Tooling, and neither Party will
have any liability for such Inventory and Tooling.

 

(d) As soon as practicable, but no later than 10 business days after the Closing
Date, Sellers will deliver to Buyer all tangible or electronic copies or
embodiments of the Intellectual Property Assets of which it is aware to be in
Sellers’ possession or under Sellers’ control, after reasonable inquiry. As set
forth in Section 6.3, if either Seller discovers any such copies or embodiments
in its possession or under its control, it shall promptly provide all such
copies or embodiments to Buyer. Upon Buyer’s request, Sellers shall make
reasonable efforts to locate copies or embodiments described by Buyer in such
request that are in its possession or under its control.

 

(e) As soon as practicable, but no later than 10 business days after the Closing
Date, Sellers will deliver to Buyer the Asset Records and complete copies of the
Assumed Contracts (to the extent not previously provided).

 

(f) If Buyer needs to obtain certain items of Intellectual Property Assets,
Asset Records or copies of the Assumed Contracts before they are delivered by
Seller pursuant to Sections 2.6(d) and (e), then upon Buyer’s request, Sellers
will use reasonable efforts to locate and deliver such items to Buyer on an
expedited basis in order to meet Buyer’s needs.

 

ARTICLE III

CONSIDERATION

 

Section 3.1 Termination of Agreements.

 

(a) Effective on August 1, 2005, each Party hereby cancels and terminates the
2002 License Agreement; provided however, that the following provisions shall
survive such termination only to the extent and in the manner set forth herein
(the “Surviving Provisions”):

 

8



--------------------------------------------------------------------------------

(i) Article XII shall survive (as amended below in Section 3.1(b) with respect
to Buyer’s obligations thereunder); (ii) Section 6.4 shall survive, except that
(1) it shall only have the effect it had as of January 31, 2002, which means
that the word “aware” in such provision refers to “awareness” as of January 31,
2002 and the word “received” in such provision refers to receipt on or before
January 31, 2002, and (2) it shall not apply to patents, patent applications,
know-how or other intellectual property owned or licensed by Nartron Corporation
or to notices received from Nartron Corporation, or to claims or assertions made
by Nartron Corporation; and (iii) Articles I, IX, XI and Sections 8.1, 8.2, 8.3,
8.4, 8.5, 8.7, 8.8, 8.9 and 8.17, in each case only to the extent applicable to
the provisions set forth in (i) and (ii) above. Exhibit E attached hereto sets
forth a copy of items (i) and (ii) of the Surviving Provisions for reference
purposes only. The Surviving Provisions shall not be deemed or considered to be
obligations under this Agreement and, accordingly, Article VIII shall not apply
to the Surviving Provisions. At the time of such termination, all rights granted
by Buyer to EMD under the 2002 License Agreement shall revert back to Buyer.
Without limiting the generality or applicability of Section 3.2, neither MSC nor
EMD shall have any further obligation to pay the remaining license fee of
$2,750,000 that would have otherwise been due under the 2002 License Agreement
or any other license fees or other amounts payable thereunder.

 

(b) EMD hereby grants to Buyer a non-exclusive, worldwide, royalty-free,
transferable sublicense (with the right to grant further sublicenses) (i) under
the Licensed Patents (as defined in the 2002 License Agreement) to make, have
made, use, sell, have sold, import and otherwise dispose of any products or
services and (ii) to use the Licensed Know-How (as defined in the 2002 License
Agreement) for any purpose; provided, however, (y) except as agreed to by Lear,
the foregoing sublicense does not apply to “IFEST Products” (as defined in the
Lear Agreements), and (z) to the extent the foregoing sublicense purports to
grant rights greater than those granted to EMD under the 2002 License Agreement,
such sublicense shall be limited to the rights actually granted to EMD
thereunder. EMD and Buyer hereby amend the 2002 License Agreement as follows:
(1) notwithstanding anything to the contrary in the 2002 License Agreement, as
of the Closing Date, EMD shall have no right to grant sublicenses thereunder
(including Sublicense (as defined therein)), except for the sublicense granted
pursuant to this Section 3.1(b); and (2) only with respect to Buyer’s
obligations thereunder, Article XII shall not apply to any “Confidential
Information” (as defined therein) that is included in the Assets, and shall not
apply to any other “Confidential Information” unless Buyer knew or reasonably
should have known that such “Confidential Information” was not included in the
Assets. Except for Surviving Provisions, EMD shall not exercise any of its
rights under the 2002 License Agreement other than as necessary to fulfill its
remaining obligations to Lear under the Lear Agreements, as such obligations
exist as of the Closing Date or as requested by Buyer after the Closing Date.
Except for obligations set forth in this Section 3.1(b), Sellers have no
liabilities or obligations to Buyer with respect to the sublicense granted in
this Section 3.1(b).

 

(c) Each Party hereby cancels and terminates that certain Holland Lab Cost
Sharing Agreement by and among Buyer and EMD, dated as of October 1, 2002 (the
“Holland Agreement”). At the Closing, Sellers shall pay to Buyer the amount of
$36,076 by corporate check, which amount the Parties agree equals the accrued
and unpaid amounts owed by EMD under the Holland Agreement (“Holland Payment”).

 

9



--------------------------------------------------------------------------------

(d) Each Party hereby cancels and terminates any other Contract between Buyer,
on the one hand, and either or both of the Sellers, on the other hand, that is
in effect as of the Closing Date, including the Confidentiality Agreement (other
than with respect to confidential information of Lear provided to Buyer
thereunder) and the agreements listed on Schedule 3.1(d) (“Other Agreements”).

 

Section 3.2 Releases.

 

(a) Each Party, on its own behalf and on behalf of its Affiliates and its and
their predecessors, successors and assigns (each a “Releasor”), hereby releases
and forever discharges, and covenants not to sue, the other Parties, their
Affiliates, their respective directors, officers, employees, attorneys, agents,
and representatives, and their respective predecessors, successors and assigns
(each a “Released Party”), from any and all claims, demands, causes of action,
obligations, damages and liabilities of any nature whatsoever arising on or
before the Closing Date, whether in law or in equity, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due, including those arising under
the Holland Agreement, the 2002 License Agreement and the Other Agreements, but
excluding those arising under or pursuant to this Agreement, any of the
Ancillary Documents or the Surviving Provisions.

 

(b) On August 1, 2005 or promptly thereafter, the Parties shall execute a
written release substantially in the form of Section 3.2(a) with respect to the
2002 License Agreement for the period from the Closing Date through and
including July 31, 2005 (but excluding the Surviving Provisions).

 

Section 3.3 Payment for Inventory and Tooling.

 

(a) To the extent, if any, Buyer uses, sells, leases, transfers or otherwise
disposes of any item of Inventory and Tooling before March 1, 2006, Buyer will
pay to MSC in accordance with Section 3.3(b) the amount specified on Schedule
2.3 with respect to such item (the “Inventory and Tooling Payment Amount”);
provided however, if Buyer sells, leases, transfers or otherwise disposes of
such item, the amount paid by Buyer to MSC shall not exceed the amount actually
received by Buyer for such sale, lease transfer or disposal. Buyer shall have no
obligation to pay MSC for any Inventory and Tooling used, sold, leased,
transferred or otherwise disposed of on or after March 1, 2006. For purposes of
Section 2.3 and this Section 3.3, “use” shall not include testing or evaluation
by TST of Inventory and Tooling for the purpose of determining whether they meet
TST’s requirements at the time of such testing or evaluation.

 

(b) Within five business days after the end of each calendar month through
February 2006, Buyer shall provide notice to MSC of all Tooling and Inventory
used, sold, leased, transferred or otherwise disposed of by Buyer during such
month and the amount required to be paid by Buyer pursuant to Section 3.3(a) for
such Tooling and Inventory. Concurrently with the provision of such notice,
Buyer shall pay such amount to MSC in accordance with MSC’s reasonable
instructions.

 

(c) Upon notice to Buyer by March 31, 2006, Sellers, at their sole cost and
expense, shall have the right to conduct a single examination of the books and
records of Buyer and all

 

10



--------------------------------------------------------------------------------

then-remaining Inventory and Tooling, in each case, for the purpose of verifying
the amounts paid to MSC under this Section 3.3. Such examination shall be
conducted at Buyer’s facility during normal business hours by employees of
Sellers. If such an examination reveals that Buyer has underpaid Sellers by more
than 5%, Buyer shall immediately pay to Sellers the amount equal to such
underpayment plus Sellers’ reasonable expenses in conducting such examination
(but only up to $5,000).

 

Section 3.4 Lear Agreements. The Parties shall cooperate to facilitate and
coordinate the completion of Sellers’ obligations to Lear. As requested by
Sellers, Buyer will provide reasonable access to lab and testing equipment, and
other equipment approved by Buyer, necessary to support Seller’s obligations
under the Lear Agreements. As requested by Buyer, Sellers shall provide
reasonable cooperation and support to Buyer in its efforts to negotiate new
contractual arrangements with Lear. None of the Parties shall communicate with
Lear in a way that intentionally interferes with or is intentionally
inconsistent with the transactions contemplated by this Agreement.

 

Section 3.5 Allocation of Consideration. Within 120 days after the Closing Date,
Buyer shall provide notice to Sellers of Buyer’s proposed determination of the
value of the consideration given by Buyer hereunder and Buyer’s proposed
allocation of such consideration among the Assets. Within 60 days after its
receipt of Buyer’s proposal, Sellers shall notify Buyer of their acceptance or
rejection of Buyer’s proposal. If Sellers reject Buyer’s proposal, then the
Parties shall negotiate in good faith to reach agreement on such value and
allocation. If the Parties agree on such value and allocation (either by
Sellers’ acceptance of Buyer’s proposal or subsequent negotiations), such value
and allocation shall be binding on the Parties, who shall file all tax returns
(including Form 8594 Asset Acquisition Statement) consistent therewith and the
Parties hereby agree not to take any positions, for tax or other purposes,
inconsistent with such value and allocation. If the Parties do not reach
agreement on such value and allocation within 210 days after the Closing Date,
each of the Parties shall make its own determination regarding such value and
allocation, and may file all tax returns in any manner it so desires.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Sellers represent and warrant as of the date hereof to Buyer as follows:

 

Section 4.1 Organization. Each Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

Section 4.2 Authorization of Transaction. Each Seller has all requisite
corporate power and authority to execute, deliver and perform this Agreement and
each of the Ancillary Documents to which it is a party. This Agreement
constitutes, and each of the Ancillary Documents which sets forth obligations of
either Seller, when executed and delivered by Sellers, will constitute a valid
and legally binding obligation of each Seller (assuming that this Agreement and
such Ancillary Documents constitute valid and legally binding obligations of the
other parties thereto), enforceable in accordance with its terms and conditions,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights, or by general equity
principles, including principles of commercial reasonableness, good faith and
fair dealing.

 

11



--------------------------------------------------------------------------------

Section 4.3 Noncontravention; Consents.

 

(a) Except as set forth on Schedule 4.3, the execution and delivery by Sellers
of this Agreement and the Ancillary Documents to which they are party, and the
consummation by Sellers of the transactions contemplated by this Agreement and
the Ancillary Documents, will not: (i) violate any applicable law; (ii) conflict
with or result in a breach of any provision of the certificate of incorporation
or bylaws of either Seller; (iii) create a breach, default, termination,
cancellation or acceleration of any (1) Contract to which either Seller is a
party, except where such breach, default, termination, cancellation or
acceleration could not reasonably be expected to have a material adverse effect
on the Assets or the Inventory and Tooling or the ability of Sellers to
consummate the transactions contemplated hereby or (2) any Assumed Contract; or
(iv) result in the creation or imposition of any Lien upon the Assets or the
Inventory and Tooling.

 

(b) Except as set forth on Schedule 4.3, no notices, permits, consents,
approvals, authorizations, qualifications or orders of third parties are
required for the consummation by Sellers of the transactions contemplated by
this Agreement or by the Ancillary Documents.

 

Section 4.4 Title to Assets and Inventory and Tooling. Except as set forth on
Schedule 4.4, Sellers have, and will deliver to Buyer at the Closing, good title
to all tangible personal property included in the Assets (except for Buyer’s
ownership interest in the Jointly-owned Assets), free and clear of all Liens,
and the transfer of such title by Sellers to Buyer is rightful, within the
meaning of Section 2-312 of the Uniform Commercial Code as in effect on the date
hereof. Except as set forth on Schedule 4.4, Sellers have, and will deliver to
Buyer on the date specified in Section 2.3, good title to each item of Inventory
and Tooling, free and clear of all Liens, and the transfer of such title by
Sellers to Buyer is rightful, within the meaning of Section 2-312 of the Uniform
Commercial Code as in effect on the date hereof.

 

Section 4.5 Intellectual Property.

 

(a) Schedules 2.2(a)(i) and 2.2(a)(ii) together set forth a complete and correct
list of all patents and patent applications and registered Intellectual Property
and applications for registration of Intellectual Property that are either (i)
owned by EMD, or (ii) owned by MSC and relate, directly or indirectly, to
capacitive technology or Buyer’s field-effect technology or any other technology
pertaining to sensing the presence of a person or object.

 

(b) Sellers own, and will deliver to Buyer at Closing, all right, title and
interest in and to the Intellectual Property Assets, free and clear of all
Liens.

 

(c) Except as set forth on Schedule 4.5(c), neither Seller has granted any other
Person any rights in, to or under the Intellectual Property Assets.

 

(d) Except as set forth on Schedule 4.5(d), during the three month period
immediately prior to the Closing Date and, to the Knowledge of Sellers, during
the nine month period immediately preceding such three month period: (i) EMD has
not assigned to any Person (including Affiliates of either Seller) other than
Buyer any right, title or interest in, to or under

 

12



--------------------------------------------------------------------------------

any Intellectual Property; and (ii) MSC has not assigned to any Person
(including Affiliates of either Seller) other than Buyer any, right, title or
interest in, to or under any Intellectual Property that, but for such
assignment, would have been MSC Intellectual Property.

 

(e) Except as set forth on Schedule 4.5(e), neither Seller has granted any
sublicenses under the 2002 License Agreement that are still in effect.

 

Section 4.6 No Assignment. Except for MSC’s assignment of the 2002 License
Agreement to EMD, neither Seller has assigned or purported to assign any of its
rights or obligations in or under any of the 2002 License Agreement, the Holland
Agreement or any of the Other Agreements to any other Person (including
Affiliates of either Seller).

 

Section 4.7 Litigation. Except as set forth on Schedule 4.7, there are no legal,
administrative, arbitration or other formal proceedings or governmental
investigations pending or, to either Seller’s knowledge, threatened against
either Seller relating to the Assets, the Inventory and Tooling or the
transactions contemplated by this Agreement.

 

Section 4.8 Legal Compliance. Except as set forth on Schedule 4.8, since January
1, 2002, (a) each Seller, in connection with the use of the Assets or Inventory
and Tooling, has complied in all material respects with all applicable laws and
(b) no action, proceeding, investigation, complaint, demand or notice has been
filed or commenced or, to either Seller’s knowledge, threatened, against either
Seller alleging any failure to so comply, in each case, except where failure to
so comply could not reasonably be expected to have a material adverse effect on
the Assets, the Inventory and Tooling or the ability of Sellers to consummate
the transactions contemplated hereby.

 

Section 4.9 Contracts.

 

(a) To the Knowledge of Sellers, Schedule 3.1(d) sets forth a complete and
correct list of all Contracts (other than agreements contained only in email
correspondence) between Buyer, on the one hand, and either or both of the
Sellers, on the other hand, that are in effect as of the Closing Date, except
for the 2002 License Agreement and the Holland Agreement.

 

(b) Sellers have provided to Buyer complete and correct copies of the Assumed
Contracts.

 

(c) Except as set forth on Schedule 4.9: (i) neither of the Sellers nor, to the
Knowledge of Sellers, any other party thereto is in breach of or default under
any Assumed Contract or has repudiated any Assumed Contract; and (ii) neither of
the Sellers has received any written notice of termination, cancellation or
non-renewal that is currently in effect with respect to any Assumed Contract
and, to the Knowledge of Sellers, no other party to an Assumed Contract plans to
terminate or cancel such Assumed Contract.

 

13



--------------------------------------------------------------------------------

Section 4.10 Surviving Provisions. To the Knowledge of Sellers, there are no
claims, demands, or causes of action of any nature whatsoever arising under the
Surviving Provisions on or before the Closing Date that either Seller has or can
make against Buyer, whether in law or in equity, asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, and
whether due or to become due.

 

Section 4.11 NDAs. Sellers have delivered to Buyer copies of all NDAs in their
possession. To the extent that Sellers (i) were not able to deliver a particular
NDA or (ii) were not able to deliver an executed NDA, Sellers represent and
warrant that the terms and conditions of such undelivered or unexecuted NDA are
substantially similar to the terms and conditions of the executed NDAs that were
delivered to Buyer.

 

Section 4.12 No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
IV, SELLERS MAKE NO OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE ASSETS, THE INVENTORY AND TOOLING OR THE EMD BUSINESS, INCLUDING
ANY WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EACH OF
WHICH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. EXCEPT AS
EXPRESSLY SET FORTH IN THIS ARTICLE IV, ALL OF THE ASSETS AND INVENTORY AND
TOOLING ARE BEING SOLD OR CONSIGNED HEREUNDER “AS-IS, WHERE-IS” WITH ALL FAULTS
AND DEFECTS.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers as follows:

 

Section 5.1 Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware.

 

Section 5.2 Authorization of Transaction. Buyer has all requisite limited
liability company power and authority to execute and deliver this Agreement and
each of the Ancillary Documents to which it is a party, and to perform its
obligations hereunder and thereunder. This Agreement constitutes, and each of
the Ancillary Documents executed and delivered by Buyer constitutes, a valid and
legally binding obligation of Buyer (assuming that this Agreement and such
Ancillary Documents will constitute valid and legally binding obligations of the
other parties thereto), enforceable in accordance with its terms and conditions,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles, including principles of commercial reasonableness, good faith and
fair dealing.

 

Section 5.3 Noncontravention; Consents.

 

(a) The execution and delivery by Buyer of this Agreement and the Ancillary
Documents to which it is a party, and the consummation by Buyer of the
transactions contemplated by this Agreement or the Ancillary Documents, do not:
(i) violate any applicable law; (ii) conflict with or result in a breach of any
provision of the certificate of formation or operating agreement of Buyer; or
(iii) create a breach, default, termination, cancellation or

 

14



--------------------------------------------------------------------------------

acceleration of any Contract to which Buyer is a party, except where such
breach, default, termination, cancellation or acceleration could not reasonably
be expected to have a material adverse effect on the ability of Buyer to
consummate the transactions contemplated hereby.

 

(b) Other than as set forth on Schedule 5.3(b), no notices, licenses, permits,
consents, approvals, authorizations, qualifications or orders of third parties
are required for the consummation by Buyer of the transactions contemplated
hereby or by the Ancillary Documents.

 

Section 5.4 No Assignment. Buyer has not assigned or purported to assign or
subcontracted or purported to subcontract any of its rights or obligations in or
under either the 2002 License Agreement or the Holland Agreement to any other
Person (including Affiliates).

 

Section 5.5 Contracts. To the Knowledge of Buyer, Schedule 3.1(d) sets forth a
complete and correct list of all Contracts (other than agreements contained only
in email correspondence) between Buyer, on the one hand, and either or both of
the Sellers, on the other hand, that are in effect as of the Closing Date,
except for the 2002 License Agreement and the Holland Agreement.

 

Section 5.6 Surviving Provisions. To the Knowledge of Buyer, there are no
claims, demands, or causes of action of any nature whatsoever arising under the
Surviving Provisions on or before the Closing Date that Buyer has or can make
against Sellers, whether in law or in equity, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, and whether due
or to become due.

 

Section 5.7 No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
V, BUYER MAKES NO OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SUBJECT MATTER HEREOF.

 

ARTICLE VI

COVENANTS

 

Buyer and Sellers agree to the following with respect to the period following
the Closing:

 

Section 6.1 General. In case at any time after the Closing Date any further
action is reasonably necessary to carry out the purposes of this Agreement, each
of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as another Party reasonably
may request. The requesting Party shall reimburse the other Parties for their
reasonable out-of-pocket expenses for taking such further actions.

 

Section 6.2 Post-Closing Consents; Non-Assignable Contracts.

 

(a) Except with respect to the NDAs, each of the Sellers and Buyer will use
commercially reasonable efforts after the Closing Date to obtain all consents,
approvals or authorizations of any third parties that are required in connection
with the transactions contemplated by this Agreement (including with respect to
the assignment of Assumed Contracts), provided that neither Sellers nor Buyer
will be required to incur any out-of-pocket expenses or liabilities in
connection with such activities.

 

15



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, to the extent that the assignment
of an Assumed Contract by Sellers to Buyer pursuant to this Agreement would
constitute a breach of the Assumed Contract or is otherwise prohibited by the
terms and conditions thereof, nothing in this Agreement will constitute a
transfer or an attempted transfer thereof, unless and until the necessary
consent or approval is obtained; provided however, the foregoing shall not cause
any NDA to cease being an Assumed Contract.

 

(c) In the event that any Assumed Contract is not assigned as a result of
Section 6.2(b), until such Assumed Contract is assigned, Sellers will (i) pay to
Buyer all payments received in respect of such Assumed Contract, except to the
extent such payments are payments for Accounts Receivable, (ii) use commercially
reasonable efforts to provide to Buyer the benefits of the applicable Assumed
Contract, (iii) cooperate in any reasonable and lawful arrangement designed to
provide such benefits to Buyer, and (iv) enforce at the request and expense of
Buyer, for the account of Buyer, any rights of the Seller arising from any such
Assumed Contract.

 

Section 6.3 Proprietary Information. Sellers shall use commercially reasonable
efforts not to retain any copies or embodiments of the Intellectual Property
Assets and, to the extent either Seller discovers such copies or embodiments in
its possession or under its control, it shall promptly provide all such copies
or embodiments to Buyer. Except as otherwise required by law or by a court of
competent jurisdiction, each Seller agrees that from and after the Closing Date
it shall hold in confidence and not use, and shall use commercially reasonable
efforts to have all officers, directors and personnel who continue after the
Closing Date to be employed by it or its subsidiaries to hold in confidence and
not use, all knowledge and information of a secret or confidential nature with
respect or relating to the Assets, including the Intellectual Property Assets,
or the Inventory and Tooling and not to disclose, publish or make use of the
same without the prior written consent of Buyer, except to the extent that such
information shall have become public knowledge other than by breach of this
Agreement by Sellers.

 

Section 6.4 Accounts Receivable Collection Procedures.

 

(a) Because the Buyer may develop relationships with customers of the EMD
Business, Buyer will assist Sellers in collecting the Accounts Receivable as set
forth in this Section 6.4. As requested by Sellers, Buyer shall use the normal,
historical accounts receivable collection practices used by Buyer, or, at
Buyer’s option, by Sellers, with Sellers’ full cooperation during the period
commencing on the Closing Date and ending at the close of business on February
28, 2006 (the “Collection Period”) in order to collect the Accounts Receivable
for the benefit of Sellers; provided however, that Buyer shall not be required
to commence litigation against any Accounts Receivable debtor, turn any Account
Receivable over to a collection agent or incur any out-of-pocket expenses in
connection with the collection activities, other than nominal expenses, or take
any other action that Buyer determines in its reasonable judgment to be
detrimental to its current or potential customer relationships; and provided
further, that Sellers shall not be prohibited from commencing litigation against
any Accounts Receivable debtor or turning any Account Receivable over to a
collection agent.

 

(b) During the Collection Period, each of Buyer and Sellers shall report on a
monthly basis, within ten days after the end of each month, to each other, the
aggregate amount of all

 

16



--------------------------------------------------------------------------------

Accounts Receivable collected during such period, which report shall identify
all Accounts Receivable of Sellers collected. To the extent Buyer receives any
moneys in payment of the Accounts Receivable, whether during or after the
Collection Period, Buyer shall remit all such payments received to Sellers
within five business days after such receipt. Upon the expiration of the
Collection Period, Buyer may cease all collection activities, and upon ceasing
collection activities, Buyer shall turn over the billing records for any unpaid
Sellers’ Account Receivable to whomever Sellers shall direct.

 

(c) In the event that Sellers receive any payment in respect of Buyer’s accounts
receivable, Sellers shall remit such payment to Buyer within five business days
after such receipt.

 

(d) If, during the Collection Period, Buyer or Sellers receive payment from any
customer of the EMD Business where such customer has not specified whether such
payment is intended for Buyer or Sellers (e.g., by reference to an invoice
number), Buyer and Sellers shall jointly contact such customer to determine the
intended recipient.

 

Section 6.5 Litigation Support. In the event and for so long as either Party is
actively contesting or defending against any third- party charge, complaint,
action, suit, proceeding, hearing, investigation, claim or demand in connection
with any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act or transaction
involving the Assets or the Inventory and Tooling, the other Parties will
reasonably cooperate with the contesting or defending Party and its counsel in
the contest or defense at the sole cost and expense of the contesting or
defending Party (unless such contesting or defending Party is entitled to
indemnification therefor under Article VIII in which case, the costs and expense
will be borne by the Parties as set forth in Article VIII).

 

Section 6.6 Records and Documents. Without limiting the effect of Section 6.3,
Sellers will preserve and keep all of their respective books and records
relating to the EMD Business, the Assets and the Inventory and Tooling (which,
for the avoidance of doubt, excludes the Asset Records), and the Buyer will keep
the Asset Records, for a period of at least three years following the Closing
Date. After such three-year period, each Party will provide at least 10 days
prior written notice to the other Parties of its intent to dispose of any such
books and records, and such other Parties will be given the opportunity, at
their cost and expense, to remove and retain all or any part of such books and
records as they may select, except that Sellers shall have no right to remove or
retain any part of such books or records to the extent they comprise
Intellectual Property Assets. During such three-year period, duly authorized
representatives of a Party will, upon reasonable notice, have reasonable access
during normal business hours to examine, inspect and copy such books and records
held by the other Parties.

 

Section 6.7 Intellectual Property; Use of Licensed Marks. Each Seller hereby
grants to Buyer an irrevocable (only during the Use Period, except as set forth
below), non-exclusive, royalty-free, worldwide license to use the Licensed Marks
in connection with Buyer’s business related to the Assets and the Inventory and
Tooling during the 24 month period following the Closing Date (“Use Period”).
Buyer shall use the Licensed Marks in a manner consistent with (i) the manner in
which Sellers used the Licensed Marks in connection with the business of either
Seller in connection with the Assets or the Inventory and Tooling prior to the
Closing and (ii) Sellers’

 

17



--------------------------------------------------------------------------------

applicable standards of use with respect to the Licensed Marks as set forth on
Exhibit F hereto. Each Seller will not unreasonably refuse to grant any request
for a waiver made by Buyer with respect to such standards of use. Upon receipt
of written consent from MSC, which will not be unreasonably withheld or delayed,
Buyer shall have the right to grant sublicenses under the foregoing license to
its suppliers, distributors and other third parties for the purpose of
facilitating such business. All use of the Licensed Marks by Buyer under the
foregoing license shall inure to the benefit of Sellers. If Buyer does not cure
its material breach of any of its obligations under this Section 6.7 within 30
days after receiving written notice thereof from Sellers, in addition to any
other rights or remedies Sellers may have, the license granted pursuant to this
Section 6.7 shall automatically and immediately terminate; provided, however,
that upon a subsequent material breach resulting from the same or substantially
the same behavior that caused a material breach of which Buyer has previously
received notice, Sellers shall have the right to terminate the license granted
pursuant to this Section 6.7 upon written notice to Buyer.

 

Section 6.8 Non-Competition. Each Seller agrees that, for a period commencing on
the Closing Date and terminating five years after the Closing Date, neither it
nor any of its subsidiaries will engage, directly or indirectly, in any
activities anywhere in the world in the design, development, manufacture,
license, sale or distribution of any products involving or relating to
capacitive technology or Buyer’s field-effect technology or any other technology
pertaining to sensing the presence of a person or object (“Restricted
Activity”). Notwithstanding the foregoing, the acquisition by a Seller of a
business or other entity engaged in a Restricted Activity (whether by asset
acquisition, equity acquisition, merger, consolidation or otherwise) shall not
be a violation of the provisions of this Agreement so long as such the aggregate
revenue of such business or entity for Restricted Activities does not exceed 10%
of the total revenues of such business or entity, as determined in accordance
with generally accepted accounting principles consistently applied.

 

Section 6.9 Employees.

 

(a) Sellers may terminate the employment of some or all of its employees who
performed work related to the EMD Business. Although Buyer may subsequently hire
some or all of such employees, Buyer has no obligation to do so and Buyer is not
assuming any of Sellers’ obligations with respect to any of Sellers’ employees.
Sellers will not take any action to prevent (including by enforcing restrictive
covenants) any of their current or former employees (as of the Closing Date) who
performed work related to the EMD Business from being employed by Buyer or from
performing services for Buyer as consultants or independent contractors;
provided, however, Buyer will not hire the MSC employees having the title of
Project Leader- Engineering or Electrical Engineer who are required by Sellers
to perform their remaining obligations under the Lear Agreements, or encourage
either of them to leave EMD’s employment before August 1, 2005 (but the
foregoing does not prohibit Buyer from negotiating with such individuals for
employment after August 1, 2005). Unless Sellers otherwise agree in writing,
Sellers will not have any liability for consulting services provided by Sellers’
employees or consultants in connection herewith.

 

(b) At Buyer’s reasonable request and expense, Sellers shall enforce for the
benefit of Buyer any rights Seller may have with respect to Sellers’ current or
former employees (as of the Closing Date) that are related to the Assets, the
Inventory and Tooling or the EMD Business, including confidentiality
obligations, restrictive covenants and obligations to assign Intellectual
Property.

 

18



--------------------------------------------------------------------------------

Section 6.10 Sellers’ Product Warranties. For products sold by Sellers prior to
the Closing Date in connection with the EMD Business, Buyer will perform, at
Sellers’ expense, reasonable repair or replacement services for Sellers,
consistent with customer needs, for the purpose of enabling Sellers to fulfill
their warranty obligations with respect thereto. Buyer’s cost of any such
replacement will be reimbursed by Sellers, and Buyer will perform such repair
services at reasonable rates to be agreed upon by the Parties from time to time.
Notwithstanding the foregoing, Sellers shall have no obligation to pay or
reimburse Buyer for repair or replacement services for any product sold by Buyer
to Sellers before the Closing Date to the extent that Buyer would be obligated,
but for Section 3.1(d) or Section 3.2, to provide such repair or replacement
services pursuant to a written warranty made by Buyer with respect to such
product (or component thereof), it being acknowledged that Buyer’s obligation
under any such warranty will be determined in accordance with the terms and
conditions of such warranty. Buyer will have no obligation to perform warranty
services under this Section 6.10 after the third anniversary of the Closing
Date. Notwithstanding anything to the contrary in Article VIII, Buyer’s
aggregate liability to Sellers for any Losses that result from, or that exist or
arise due to, any such services performed by Buyer shall be limited to the
amounts actually received by Buyer for the specific services resulting in,
creating the existence of or giving rise to such Losses. For the purposes of
determining which products are sold by Sellers prior to the Closing, from and
after the Closing, Buyer shall indelibly mark all products sold by Buyer with a
date of shipment.

 

Section 6.11 Third-Party Warranties. To the extent legally permissible, Sellers
will pass-through to Buyer the benefit of any third-party warranties that are
applicable to the Assets or the Inventory and Tooling. To the extent that Buyer
receive proceeds from the benefit of such third-party warranties, such proceeds
shall offset any liability of Sellers otherwise owed to Buyer arising out of the
circumstances giving rise to such third-party warranty claim.

 

Section 6.12 Nartron Patents. Buyer covenants (1) that it has acquired a license
under Nartron’s U.S. Patents No. 4,731,548, No. 4,758,735, No. 4,831,279, No.
5,087,825 and No. 5,796,183, and that, therefore, Buyer, Sellers and all of the
customers of Buyer or Sellers are also licensed under these patents with respect
to any product acquired originally from Buyer; and (2) that no customer of
Buyer, including Sellers, can be liable to Nartron for infringement of the
foregoing Nartron patents based on a claim that a product infringes one or more
of the foregoing Nartron patents if the claim depends on the product
incorporating an Integrated Circuit (IC) originally acquired from Buyer for use
with a touch sensor.

 

ARTICLE VII

CLOSING DELIVERIES

 

Section 7.1 Closing Deliveries of Sellers. At the Closing, Sellers will deliver
to Buyer:

 

(a) a duly executed counterpart of the bill of sale, assignment and assumption
agreement in substantially the form attached hereto as Exhibit A (“Bill of
Sale”);

 

19



--------------------------------------------------------------------------------

(b) a duly executed counterpart of the assumption of obligations in
substantially the form attached hereto as Exhibit B (“Assumption of
Liabilities”);

 

(c) a duly executed counterpart of the assignment of patents in substantially
the form attached hereto as Exhibit C (“Assignment of Patents”);

 

(d) a duly executed counterpart of the assignment of trademarks in substantially
the form attached hereto as Exhibit D (“Assignment of Trademarks”);

 

(e) a copy of the duly executed notice of termination to Lear dated on or before
May 31, 2005;

 

(f) a certificate of the Secretary of State of the State of Delaware as to the
legal existence and good standing of each Seller in the State of Delaware;

 

(g) certificates of the Secretary of each Seller, reasonably satisfactory to the
Buyer in form and substance, attesting to the Sellers’ organizational and
charter documents, the incumbency and signatures of the Sellers’ officers and
the authenticity and sufficiency of the resolutions authorizing the execution,
delivery, and performance by the Sellers of this Agreement, the Ancillary
Documents and the transactions contemplated by this Agreement and the Ancillary
Documents;

 

(h) the Holland Payment; and

 

(i) such other instruments or documents as Buyer and its counsel may reasonably
request to vest in Buyer all of Sellers’ right, title and interest in and to the
Assets or to effect the consummation of the transactions contemplated by this
Agreement.

 

Section 7.2 Closing Deliveries of Buyer. At the Closing, Buyer will deliver to
Sellers:

 

(a) a duly executed counterpart of the Bill of Sale;

 

(b) a duly executed counterpart of the Assumption of Liabilities;

 

(c) a duly executed counterpart of the Assignment of Patents;

 

(d) a duly executed counterpart of the Assignment of Trademarks;

 

(e) a certificate of the Secretary of State of the State of Delaware as to the
legal existence and good standing of the Buyer in the State of Delaware;

 

(f) certificates of the Secretary of the Buyer, reasonably satisfactory to the
Sellers in form and substance, attesting to the Buyer’s organizational and
charter documents, the incumbency and signatures of the Buyer’s officers and the
authenticity and sufficiency of the resolutions authorizing the execution,
delivery, and performance by the Buyer of this Agreement, the Ancillary
Documents and the transactions contemplated by this Agreement and the Ancillary
Documents; and

 

20



--------------------------------------------------------------------------------

(g) such other instruments or documents as Sellers and their counsel may
reasonably request to effect the assumption by Buyer of the Assumed Obligations
and the consummation of the transactions contemplated by this Agreement.

 

ARTICLE VIII

REMEDIES

 

Section 8.1 Survival. The representations and warranties of the Parties
contained in this Agreement and in the Ancillary Documents will survive until
the second anniversary of the Closing Date. The covenants or agreements of the
Parties contained in this Agreement and the Ancillary Documents will survive the
Closing indefinitely, except that those covenants and agreements which by their
terms are to be performed or observed for shorter periods will survive until the
expiration of such shorter period. Notwithstanding anything to the contrary, no
claim may be made with respect to any representations or warranties under this
Agreement or any Ancillary Document after the expiration of the applicable
survival period set forth in this Section 8.1.

 

Section 8.2 Indemnification by Sellers.

 

(a) Subject to the terms and conditions of this Article VIII, Sellers jointly
and severally agree to reimburse, indemnify and hold harmless Buyer, its
directors, officers, employees, agents, representatives and its present and
future Affiliates (each, a “Buyer Indemnified Party”) from, against and in
respect of any and all Losses incurred by a Buyer Indemnified Party resulting
from, or that exist or arise due to, any of the following (collectively, “Buyer
Claims”):

 

(i) prior to their expiration in accordance with Section 8.1, any inaccuracy of
any representation or the breach of any warranty made by Sellers in this
Agreement;

 

(ii) the nonfulfillment of any covenant or agreement of either of the Sellers
pursuant to this Agreement (other than the retention of the Retained Liabilities
by Sellers as set forth in Section 8.2(a)(iii) below);

 

(iii) any of the Retained Liabilities; and

 

(iv) the acts or omissions of Sellers’ employees or consultants while at Buyer’s
facilities on or before March 31, 2006, except to the extent such Claim results
from, exists or arises due to the negligence or intentional misconduct of Buyer
or its employees or consultants.

 

(b) Notwithstanding Section 8.2(a), the obligations of Sellers pursuant to
Section 8.2(a)(i) will: (i) not apply to any Buyer Claim unless the Loss
incurred by the Buyer Indemnified Parties related to such Buyer Claim exceeds
$10,000, (ii) not apply to any Buyer Claims until, and then only to the extent
that, the aggregate amount of all Losses incurred by all Buyer Indemnified
Parties exceeds $50,000 (the “Basket Amount”), and (iii) not apply to any Buyer
Claims to the extent that the aggregate amount of such Buyer Claims exceeds
$500,000 (the “Cap”).

 

21



--------------------------------------------------------------------------------

Section 8.3 Indemnification by Buyer.

 

(a) Subject to the terms and conditions of this Article VIII, Buyer agrees to
reimburse, indemnify and hold harmless Sellers, their directors, officers,
employees, agents, representatives and their present and future Affiliates
(collectively, the “Seller Indemnified Parties”) from, against and in respect of
any and all Losses incurred by a Seller Indemnified Party resulting from, or
that exist or arise due to, any of the following (collectively “Seller Claims,”
and together with Buyer Claims, the “Claims”):

 

(i) prior to their expiration in accordance with Section 8.1, any inaccuracy of
any representation or the breach of any warranty made by Buyer in this
Agreement;

 

(ii) the nonfulfillment of any covenant or agreement of Buyer pursuant to this
Agreement;

 

(iii) any of the Assumed Obligations, including any post-Closing breach thereof
by Buyer;

 

(iv) all liabilities or obligations relating to or arising out of the Assets or
Buyer’s business with respect to the Assets after the Closing Date (other than
Retained Liabilities);

 

(v) all liabilities or obligations that arise from products or services sold or
performed by Buyer after the Closing Date (other than to Sellers or their
Affiliates, except for liabilities or obligations arising as a result of design
or manufacturing defects that existed in the Inventory and Tooling as of the
Closing Date); and

 

(vi) the acts or omissions of Buyer’s employees or consultants while at Sellers’
facilities on or before March 31, 2006, except to the extent such Claim results
from, exists or arises due to the negligence or intentional misconduct of
Sellers or its employees or consultants.

 

(b) Notwithstanding Section 8.3(a), the obligations of Buyer pursuant to Section
8.3(a)(i) will: (i) not apply to any Seller Claim unless the Loss incurred by
the Seller Indemnified Parties related to such Seller Claim exceeds $10,000,
(ii) not apply to any Seller Claims until, and then only to the extent that, the
aggregate amount of all Losses incurred by all Seller Indemnified Parties
exceeds the Basket Amount, and (iii) not apply to any Seller Claims to the
extent that the aggregate amount of such Seller Claims exceeds the Cap.

 

Section 8.4 Procedures for Indemnification.

 

(a) No party hereto will be liable for any Claim for indemnification under this
Article VIII unless written notice of a Claim for indemnification is delivered
by the party seeking indemnification (the “Indemnified Party”) to the Party from
whom indemnification is sought (the “Indemnifying Party”) prior to the
expiration of the applicable survival period, if any, set forth in Section 8.1.
If any third party notifies the Indemnified Party with respect to any matter
which

 

22



--------------------------------------------------------------------------------

may give rise to a Claim for indemnification (a “Third Party Claim”) against the
Indemnifying Party under this Article VIII, then the Indemnified Party will
notify the Indemnifying Party promptly thereof in writing and in any event
within 15 days after receiving notice from a third party; provided that no delay
on the part of the Indemnified Party in notifying the Indemnifying Party will
relieve the Indemnifying Party from any obligation hereunder unless the
Indemnifying Party is prejudiced thereby. All notices given pursuant to this
Section 8.4 will describe with reasonable specificity the Third Party Claim and
the basis of the Indemnified Party’s Claim for indemnification. Once the
Indemnified Party has given notice of the Third Party Claim to the Indemnifying
Party, the Indemnifying Party will be entitled to participate therein and, to
the extent desired, to assume the defense thereof with counsel of its choice.
However, the Indemnified Party may continue to participate in (but not control)
such defense at its own cost and expense, which costs and expenses shall not be
subject to the indemnification provisions in this Article VIII unless the
Indemnifying Party does not actually assume the defense thereof following notice
of such election. If the Indemnifying Party does not assume the defense of such
Third Party Claim, the Indemnified Party will have the right to undertake the
defense of such Third Party Claim, by counsel or other representatives of its
own choosing (subject to the limitations on the Indemnifying Party’s obligations
to indemnify otherwise set forth in this Article VIII and in the definition of
Losses in Section 1.1, and to the right of the Indemnifying Party to assume the
defense of or opposition to such Third Party Claim at any time prior to
settlement, compromise or final determination thereof).

 

(b) Neither the Indemnified Party nor the Indemnifying Party will consent to the
entry of any judgment or enter into any settlement or compromise of any Third
Party Claim that might give rise to liability of another Party, in each case
without such Party’s consent, which will not be unreasonably withheld or
delayed; provided, however, the Indemnifying Party may settle or compromise a
Third Party Claim, without the consent of the Indemnified Party, if (i) such
settlement or compromise is made only for monetary consideration, and (ii) all
required payments are paid entirely by the Indemnifying Party. If the
Indemnifying Party elects to settle any such Third Party Claim, and the
Indemnified Party refuses to consent to such compromise or settlement, then the
liability of the Indemnifying Party to the Indemnified Party will be limited to
the amount offered by the Indemnifying Party in compromise or settlement

 

Section 8.5 Mitigation and Limitations. Each Party agrees to use commercially
reasonable efforts to mitigate any Loss which forms the basis of a Claim
hereunder. All Losses recoverable by an Indemnified Party shall be net of
insurance proceeds actually recovered by or on behalf of such Indemnified Party;
provided however, nothing herein shall require any Party to insure against, make
insurance claims for or other otherwise obtain insurance proceeds for any such
Losses.. All Losses recoverable by an Indemnified Party shall be net of the
amount of any tax reduction realized by the Indemnified Party as a result of tax
benefits resulting directly from the matter giving rise to such Losses; provided
however, nothing herein shall require any Party to seek or obtain any such tax
reductions. If an Indemnifying Party makes a payment in respect of Losses of an
Indemnified Party, and if at any time subsequent to such payment the amount of
such Losses is reduced by recovery, settlement, or otherwise under or pursuant
to any insurance coverage, or pursuant to any claim, recovery, settlement, or
payment by or against any other person or entity (excluding any taxing
authority), the amount of such reduction, less any costs, expenses, premiums, or
taxes incurred in connection therewith will promptly be repaid by the
Indemnified Party to the Indemnifying Party; provided however, nothing herein
shall require any Party to seek or obtain any such reductions.

 

23



--------------------------------------------------------------------------------

Section 8.6 Exclusive Remedy. The Parties agree that, from and after the Closing
Date, except as expressly set forth in this Agreement, with respect to any
breach or violation (other than any willful, intentional or fraudulent breach or
violation) of any representation or warranty or any covenant, obligation or
other term set forth in this Agreement, the only relief available to the party
indemnified for such breach in respect of such breach shall be as set forth in
this Article VIII.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1 Notices. Any notice, request, instruction or other document to be
given hereunder will be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, or by facsimile, according to the
instructions set forth below. Such notices will be deemed given: at the time
delivered by hand, if personally delivered; at the time received if sent by
registered or certified mail; and at the time when confirmation of successful
transmission is received by the sending facsimile machine if sent by facsimile.

 

If to Sellers:

 

Material Sciences Corporation

2200 East Pratt Boulevard

Elk Grove Village IL 60007-5995

Attention: Chief Financial Officer

Facsimile No.: 847-439-0737

With a copy (which will not constitute notice) to:

 

Neal Gerber & Eisenberg, LLP

Two North LaSalle Street, Suite 2200

Chicago, IL 60602

Attention: Ross D. Emmerman

Facsimile No.: 312-269-1747

If to Buyer:

 

TouchSensor Technologies, LLC

203 North Gables Boulevard

Wheaton, Illinois 60187

Attention: President

Facsimile No.: 630-221-0737

With a copy (which will not constitute notice) to:

 

Schott North America, Inc.

555 Taxter Road, 4th Floor

Elmsford, New York 10523

Attn: VP, General Counsel & Secretary

Facsimile No.: 914-831-2380

 

24



--------------------------------------------------------------------------------

And with a copy (which will not constitute notice) to:

 

Jenner & Block LLP

One IBM Plaza

Chicago, IL 60611-7603

Attention: Stanley A. Schlitter

Facsimile No.: 312-840-7712

 

or to such other address or to the attention of such other party that the
recipient party has specified by prior written notice to the sending party in
accordance with the preceding.

 

Section 9.2 Expenses; No Offset. Except as expressly provided in this Agreement,
each of Buyer and Sellers, and their respective Affiliates, will bear its own
costs and expenses (including legal, accounting and investment banking fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated by this Agreement, whether or not such transactions are
consummated. Neither Party may make any offset against amounts due to the other
Parties pursuant to this Agreement, the Ancillary Documents or otherwise.

 

Section 9.3 Press Releases and Announcements. Except as required under
applicable law (including without limitation federal securities laws, rules and
regulations), none of the Parties or any of their Affiliates shall issue any
press release or announcement relating to the subject matter of this Agreement
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed.

 

Section 9.4 Bulk Sales or Transfer Laws. Buyer waives compliance by Sellers with
the provisions of any bulk sales laws that may be applicable to the transactions
contemplated by this Agreement.

 

Section 9.5 Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights, interests or obligations provided by this Agreement may be
assigned by any Party (whether by operation of law or otherwise) without the
prior written consent of the other Parties. Subject to the preceding sentence
and except as otherwise expressly provided herein, this Agreement will be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

Section 9.6 Amendment; Waiver. This Agreement may be amended by a written
instrument executed and delivered by Sellers and Buyer. No agreement extending
or waiving any provision of this Agreement will be valid or binding unless it is
in writing and is executed and delivered by or on behalf of the Party against
which it is sought to be enforced.

 

Section 9.7 Severability; Specific Performance. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement. Each Party acknowledges and agrees
that the other Parties may be irreparably damaged if any provision of this
Agreement is not performed in accordance with its terms or otherwise is
breached. Accordingly, each Party agrees that the other Parties may be entitled,
subject to a determination by a court of competent jurisdiction, to injunctive
relief to prevent any such failure of performance or breach and to enforce
specifically this Agreement and any of the terms and provisions hereof.

 

25



--------------------------------------------------------------------------------

Section 9.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all such
counterparts taken together will constitute one and the same Agreement. This
Agreement may be executed by facsimile with originals delivered promptly
thereafter.

 

Section 9.9 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and will not constitute a part of this Agreement.

 

Section 9.10 No Third-Party Beneficiaries. This Agreement will not confer any
rights or remedies upon any Person or entity other than the Parties hereto,
their respective successors and permitted assigns and Buyer Indemnified Parties
and Seller Indemnified Parties under Article VIII.

 

Section 9.11 Entire Agreement. This Agreement and the Ancillary Documents
collectively constitute the entire agreement among the Parties and supersede any
prior and contemporaneous understandings, agreements or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof.

 

Section 9.12 Exhibits and Schedules. The Exhibits and Disclosure Schedules
attached to this Agreement are made a part of this Agreement as if set forth
fully herein.

 

Section 9.13 Construction. As used in this Agreement, the words “include” and
“including,” and variations thereof, will not be deemed to be terms of
limitation, but rather will be deemed to be followed by the words “without
limitation.” Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections” and “Exhibits” will refer to Articles, Sections and
Exhibits to this Agreement. As used in this Agreement, the terms “hereof,”
“hereunder,” “herein” and words of similar import will refer to this Agreement
as a whole and not to any particular provision of this Agreement. Each Party
hereto has participated in the drafting of this Agreement, which each Party
acknowledges is the result of extensive negotiations between the Parties.
Consequently, this Agreement will be interpreted without reference to any rule
or precept of law that states that any ambiguity in a document be construed
against the drafter.

 

Section 9.14 Good Faith. Each of the Parties agrees that each shall act
reasonably and in good faith in (i) exercising any right, power or authority
granted under this Agreement, (ii) interpreting and discharging its obligations
pursuant to this Agreement, and (iii) interpreting and enforcing its obligations
under this Agreement. In the event the consent or approval of a Party is
expressly called for by a provision of this Agreement, then such consent or
approval shall not be unreasonably withheld or delayed, except in exercising the
rights of such Party.

 

Section 9.15 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY
LAW OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF ILLINOIS TO BE APPLIED.

 

26



--------------------------------------------------------------------------------

Section 9.16 Forum Selection and Consent to Jurisdiction. EACH OF THE PARTIES
HERETO AGREES THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT BETWEEN OR AMONG SUCH PARTIES, SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE FEDERAL AND STATE COURTS LOCATED IN COOK
COUNTY, ILLINOIS. EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 9.17 Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE. THE PARTIES HERETO EACH HEREBY AGREES THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement on the date first written above.

 

Sellers:

 

Buyer:

MATERIAL SCIENCES

CORPORATION

 

TOUCHSENSOR TECHNOLOGIES,

LLC

By:

 

/s/ Jeffrey J. Siemers

--------------------------------------------------------------------------------

 

By:

 

/s/ Douglas D. Roberts

--------------------------------------------------------------------------------

Name:

 

Jeffrey J. Siemers

 

Name:

 

Douglas D. Roberts

Title:

 

Vice President, Chief Financial Officer and Secretary

 

Title:

 

Chairman of the Operating Board

MATERIAL SCIENCES

CORPORATION, ELECTRONIC

MATERIALS AND DEVICES

GROUP, INC.

       

By:

 

/s/ Andrew G. Blake

--------------------------------------------------------------------------------

       

Name:

 

Andrew G. Blake

       

Title:

 

President

       

 

Signature Page to Asset Purchase Agreement